t c memo united_states tax_court barnhart ranch co et al petitioners v commissioner of internal revenue respondent docket nos filed date donald frederick wood juliana d hunter and marisa s secco for petitioners m kathryn bellis and yvette nunez student for respondent cases of the following petitioners are consolidated herewith l irvin barnhart deceased paul f barnhart jr independent executor docket no and paul f barnhart jr and karol ann barnhart docket no memorandum findings_of_fact and opinion cohen judge in these consolidated cases respondent determined deficiencies and penalties as follows barnhart ranch co docket no year deficiency --- dollar_figure penalty sec_6662 --- dollar_figure l irvin barnhart deceased paul f barnhart jr independent executor docket no year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure paul f barnhart jr and karol ann barnhart docket no year deficiency dollar_figure penalty sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure any reference to a tax_year for barnhart ranch co brc is to its applicable fiscal_year ending june 30th unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether brc and not the other petitioners is the taxpayer to whom the net losses from a cattle ranching operation cattle operation for its tax years in issue are attributable and if so whether brc acted as an agent of the other petitioners with respect to the cattle operation and if not whether petitioners other than brc are liable for sec_6662 penalties for and findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time their petitions were filed paul f barnhart jr petitioner his brother l irvin barnhart irvin barnhart collectively the barnhart brothers and petitioner’s wife karol ann barnhart resided in texas and brc had its principal_place_of_business in texas starting in the 1950s the father of the barnhart brothers ran operations of oil_and_gas and cattle ranching family businesses the cattle operation comprised essentially two separate ranches in texas the hebbronville ranch approximately big_number acres and the westhoff ranch approximately big_number acres it involved two lines of animal production registered which produced purebred pedigreed cattle for breeding and commercial which produced calves sold by weight for beef in the father formed and was the sole shareholder of barnhart co a domestic for-profit corporation under texas law according to its articles of incorporation the purpose of barnhart co was to pursue actively multiple aspects of oil_and_gas construction real_property merchandise intellectual_property and livestock enterprises including the buying owning raising and selling of cattle barnhart co adopted a joint interest accounting system --an accounting_method joint interest billing normally used in the oil_and_gas industry--for the family businesses including the cattle operation effective as of date the father transferred all cattle from the cattle operation at that time to the barnhart brothers and their sister their sister then sold her interest in the cattle to the barnhart brothers effective as of that same day these actions resulted in the barnhart brothers’ having owned at least big_number head of cattle their father purchased additional cattle in the 1980s and he gifted cattle to the barnhart brothers in and as well now under the control of the barnhart brothers the cattle operation became a purely commercial production enterprise by on date petitioner incorporated brc a texas for-profit corporation owned by the barnhart brothers as its two equal shareholders brc was created specifically for the cattle operation even though its articles of incorporation broadly stated its purpose as the transaction of any or all lawful business for which corporations may be incorporated under texas law brc did not replace barnhart co which continued its other business activities and for many years including the years in issue petitioner and irvin barnhart would serve as the president and vice president respectively of both brc and barnhart co donald w sronce who has a master’s degree in ranch management has managed the cattle operation since brc’s inception his supervisory services included inter alia building fences gathering cattle separating and penning cattle working cattle down chutes giving vaccinations repairing equipment dealing with contractors and inventory performed by a head count but without reporting to accounting how each head of cattle was originally acquired sronce was paid for his services by brc and he consulted with petitioner on all major decisions regarding the cattle operation including purchasing and selling cattle and setting the annual budget from to the cattle operation had employees and brc using adp payroll services paid these employees the employees included sronce his son matt who helped supervise operational activities and his wife sharon who served as an office manager maintaining financial operational production and employment records the remaining employees consisted of ranch hands a housekeeper and a part-time_employee of the hebbronville ranch who provided security and oversaw the employees working there brc filed forms employer’s annual federal unemployment futa_tax return form sec_943 employer’s annual federal tax_return for agricultural employees and forms w-3 transmittal of wage and tax statements with respect to these employees and issued to them forms w-2 wage and tax statement brc held a workers’ compensation and employer’s liability insurance_policy in its name with respect to the cattle operation employees it purchased and held farm and ranch insurance in its name that covered both the westhoff and hebbronville ranches it also purchased in its name a buckskin gelding bought a utility task vehicle equipped with a winch and held title to several other vehicles brc as the recorded buyer or the recorded seller also bought and sold cattle for the cattle operation these sales and purchases made at livestock auctions and other venues occurred under the names barnhart ranch company barnhart ranch co and barnhart ranch in the cattle operation sold about cattle in it sold about big_number and in it sold about the cattle operation used acreage that was leased from the owners of the land where the hebbronville and westhoff ranches were situated--the owners being four texas limited_partnerships and a_trust petitioner served as the trustee of the trust while the barnhart brothers were general partners in two of the partnerships petitioner was the sole general_partner in one partnership and petitioner served as trustee for his children who were general partners in the last partnership along with irvin barnhart three of these partnerships leased the hebbronville ranch and sections of the westhoff ranch to the barnhart brothers the other partnership and the trust leased the remaining sections of the westhoff ranch to brc brc issued forms 1099-misc miscellaneous income with respect to its lease payments from onward kathy borawski an accountant of barnhart interests inc or possibly barnhart co served as controller for the family businesses preparing individual financial statements for barnhart family members preparing their returns and supervising other accountants charged with similar tasks she and other accountants continued providing services of joint interest billing for the cattle operation which was charged for those services barnhart interests inc a corporation whose president for the last three decades has been petitioner is involved in the construction of office buildings and retail shopping centers the barnhart brothers have been partners shareholders members and or directors and or in petitioner’s case registered agent of multiple corporations limited_partnerships and limited_liability companies as well as partners of the mcdermott-barnhart partnership a passthrough_entity that owns and manages mcdermott-barnhart ranch a cattle ranching operation consisting of approximately big_number acres in highlands texas typically and for all years in issue brc and the cattle operation financially operated as described in the following three paragraphs the cattle operation paid expenses that included inter alia feed and other ranch supplies payroll maintenance and repairs and lease rentals on the acreage used for the operation an expense of the cattle operation was booked to brc as a receivable--50 from petitioner and from his brother then a monthly joint-interest-billing invoice was prepared for each of the barnhart brothers listing the expenses and billing each for his one-half share no charge was billed for the services that brc provided also prepared for each of the barnhart brothers was an invoice regarding personal expenses that had been paid_by brc on their behalf each of the barnhart brothers paid the amount due shown on each of his invoices and those funds were deposited in a bank account in the name of brc brc account as manager of the cattle operation sronce paid some of the business_expenses and some of the barnhart brothers’ personal expenses from a second bank account in the name of barnhart co barnhart ranch account barnhart co account the brc account was used to pay the remaining cattle operation expenses and personal expenses however it was also used to reimburse the barnhart co account for the expenses paid from it the brc account also provided payroll for the cattle operation and funded various other expenditures including payments made directly to barnhart interests inc receipts for sales of cattle sold by brc were deposited into the brc account when these sales deposits were entered half of the revenue was booked directly into the general ledger of each of the barnhart brothers and a payable was created on brc’s books through the joint interest billing system all income from the sale of cattle was split equally between the barnhart brothers if total income exceeded expenses in a month accountants prepared vouchers showing each of the barnhart brothers as a vendor invoices for the brothers reflecting a credit of one-half of the excess to each of them and corresponding account payable invoices for brc the barnhart brothers would then each receive a check from the brc account in the amount shown on his invoice this convention of brc’s transmitting of its remaining income to the barnhart brothers would require the latter when necessary to advance funds to brc so that it could pay subsequent expenses in the internal_revenue_service irs audited barnhart co ’s return for its tax_year ended date the return had reported gross_receipts or sales of dollar_figure and total income of dollar_figure and claimed a salaries and wages deduction of dollar_figure and other deductions for repairs rents depreciation advertising and other expenses that totaled dollar_figure resulting in taxable_income of dollar_figure the irs auditor ascertained that barnhart co ’s purposes were to manage the family businesses including the cattle operation and to serve as a liability shield for the barnhart family he determined that barnhart family individuals including the barnhart brothers owned the family enterprises and he concluded that income generated therefrom belonged to those family members after reviewing barnhart co ’s accounting_records he determined that all gross receipts had been properly reported and in accordance with this result the irs issued letter do a no-change letter in the irs examined the and returns of irvin barnhart the audit covered inter alia interest_income dividends partnership_distributions loans capital_gains_and_losses supplemental income and loss and gross_receipts for the family businesses and from leasing real_estate for those same audit years the examining agent identified entities related to irvin barnhart and requested to inspect the returns of any related_party that had transactions with him during that period which included brc with respect to expenses reported on schedules c profit or loss from business that pertained to the cattle operation the examining agent particularly noted a tractor cost of dollar_figure and repairs and maintenance of dollar_figure she did not however open an exam on brc at the examination’s conclusion the irs issued a no-change letter to irvin barnhart in the barnhart brothers’ father died at some point before or around that time the barnhart brothers had taken over the oil_and_gas operation brc timely filed forms u s_corporation income_tax return for it sec_2012 and sec_2013 tax years both forms reported no gross_receipts or sales and no or negative taxable_income total income was dollar_figure for and dollar_figure for brc claimed expense deductions of dollar_figure for regarding only other expenses of bank service fees and supplies and dollar_figure for regarding only other expenses of bank service charges and liability insurance schedule k other information of each return described brc’s business activity and service as mgmt of cattle ranch and identified the business activity code as which designates beef cattle ranching farming barnhart c o was listed as the paid preparer of these returns and irvin barnhart as vice president of brc had signed the jurats declaring to the best of his knowledge that the statements made within the returns were true correct and complete the other petitioners filed form sec_1040 u s individual_income_tax_return for their years in issue on schedules c they reported the gross_receipts and expenses other than those claimed by brc from the cattle operation and identified the principal business as code designating animal production they offset other income with the cattle operation’s net losses of approximately dollar_figure for dollar_figure for and dollar_figure for they did not deduct personal expenses that had been paid on their behalf by brc around the irs audited petitioners’ returns for their respective years in issue petitioners provided any substantiation that the irs requested and they cooperated with reasonable requests for witnesses information documents meetings and interviews irvin barnhart died on date petitioner was appointed as the independent executor of his estate opinion generally the taxpayer has the burden of proving that the commissioner’s determinations in a notice_of_deficiency are incorrect rule a 290_us_111 however if a taxpayer produces credible_evidence to support her or his position as to a factual issue complies with substantiation requirements and cooperates with the secretary with regard to all reasonable requests for information then the burden_of_proof as to that issue shifts to the commissioner sec_7491 see 116_tc_438 petitioners argue that the barnhart brothers and not brc owned all the cattle during the years in issue and thus that they properly reported the income and expenses of the cattle operation on their own returns--just as their father had previously done for decades they have shown that the barnhart brothers owned at least the cattle transferred to them by their father and purchased by them from their sister original cattle before brc was created with regard to the burden_of_proof respondent counters that petitioners failed to keep thus produce records showing that the cattle managed and sold during the years in issue were the original cattle or cattle descended therefrom and that the cattle sold could have been those purchased by brc in its own name a prolonged discussion of burden_of_proof however is unnecessary because we are able to decide these cases on the preponderance_of_the_evidence see 131_tc_185 in a case where the standard of proof is preponderance_of_the_evidence and the preponderance_of_the_evidence favors one party we may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof see also estate of jorgensen v commissioner tcmemo_2009_66 aff’d 431_fedappx_544 9th cir absent extraordinary circumstances a corporation’s business is not attributable to its shareholders for tax purposes see 287_us_410 generally when taxpayers choose to conduct business through a corporation they will not be permitted subsequently to deny the existence of the corporation if it suits them for tax purposes see 319_us_436 recognizing the corporate form for tax purposes even where the corporation involved was completely dominated by its shareholder and appeared to lack beneficial_ownership of its assets and income exceptions exist where the creation of the corporation was not followed by any business activity the purpose of creating the corporation was not a business_purpose or the corporation was the agent of the taxpayers see 485_us_340 moline props inc v commissioner u s pincite the parties agree that brc had a genuine business_purpose and actually carried on business activity and is therefore a separate taxable entity see 316_f2d_710 5th cir observing that moline properties introduced the alternative requirements of business_purpose or business activity to show a separate corporate entity they disagree however over what that purpose was respondent asserts that brc managed the cattle operation petitioners contend that brc was nothing more than a joint interest accounting agent of the barnhart brothers it is unclear from testimony and other evidence what petitioners mean when they describe brc as an accounting agent ie whether they are attesting that brc actually performed the joint interest billing for the cattle operation or whether it was used simply as a strawman to provide a temporary repository for the operation’s income and expenses to accomplish joint interest billing other than self-serving testimony--which we need not and do not accept see 87_tc_74 --the evidence does not show that brc actually provided accounting services borowski the only accountant that testified about brc’s accounting practices appeared to be an employee of barnhart interests inc or less likely barnhart co to the contrary brc appears to have been charged for receiving accounting services regardless of how brc may have provided an accounting function any such function would have been only one aspect of its overall business_purpose to manage the cattle operation brc’ sec_2012 and sec_2013 federal tax returns contemporaneously executed by brc’s vice president irvin barnhart under sworn jurats directly identify its business activity and service as mgmt of cattle ranch brc bought and sold cattle under its own name during the years in issue it also in its own name and carrying out cattle operation business held a bank account purchased and held titles to vehicles leased ranch property and held ranch and workers’ compensation and employer’s liability insurance policies brc paid for the services of a ranch manager and ranch hands and it handled their employment_tax and income_tax documents any control_over these employees by the barnhart brothers would presumably have been exercised by them not as individuals but in their roles as officers of brc and the record does not show otherwise having determined that brc’s business_purpose and activity was the management of the cattle operation we now consider the issue of to whom the income expenses and resulting net losses of the cattle operation are attributable ownership a fundamental purpose of the code is to tax income to those who earn or otherwise create the right to receive it and enjoy the benefit of it see 311_us_112 281_us_111 income from property is usually attributed and taxed to the person who in substance is the owner of the property generating the income see helvering v horst u s pincite 431_f2d_227 5th cir for tax purposes ‘ t he true owner of income-producing property is the one with beneficial_ownership rather than mere legal_title it is the ability to command the property or enjoy its economic benefits that marks a true owner ’ 761_f3d_484 5th cir alteration in original quoting chu v commissioner tcmemo_1996_549 slip op pincite citations omitted since moline properties corporate entity cases dealing with income-producing property have essentially attributed such property’s income and expenses to the corporation instead of its shareholders where the corporation has held some type of title to that property see eg miles f 2d pincite holding that a corporation owed income_tax on the basis of its being the holder of as its shareholders contended mere naked record title with neither legal nor equitable ownership of a real_property or the shareholders have held the corporation out to others as the owner of that property see eg jeyapalan v commissioner tcmemo_2000_207 slip op pincite determining that a subchapter_s_corporation had to recognize its tax obligation arising from income produced by an apartment complex where the owner-shareholders who never formally transferred the property caused the corporation to hold itself out to the public as the legal entity that owned and operated the complex with respect to ownership of the cattle respondent points to 711_f2d_575 5th cir wherein the court_of_appeals for the fifth circuit applied the separate-entity principle of moline properties to a bankruptcy case with a fact pattern quite close to the fact pattern in these cases initially a bankruptcy court had found that a sole shareholder had created a subchapter_c_corporation for the purpose of managing a ranch and cattle that he owned it also found that the shareholder serving as president and general manager had completely dominated controlled and managed the corporation’s assets business transactions and affairs the cattle management_corporation incurred a loss of approximately dollar_figure million the bankruptcy court as affirmed by a federal district_court determined that the corporation was an alter ego of the shareholder for all purposes and as a result attributed the cattle operation loss to the shareholder personally rather than the corporation the court_of_appeals however reversed the lower courts holding that the corporation’s alter ego status for bankruptcy purposes did not affect its separate taxability for federal tax purposes the loss from the cattle business it held belonged to the corporation despite its being completely controlled by the shareholder and despite the shareholder’s ownership of the ranch and cattle the court_of_appeals found that the corporation had held record title to at least some of the cattle brc had command over the cattle to the degree that it was the recognized seller and purchaser of this income-producing property as shown in the record it deposited all income from the cattle sales into its brc account directly paid cattle operation expenses from that account and even exercised its power of ownership over the funds by directing payment of the excess thereof to its stockholders--all recognizable economic benefits see 193_f2d_594 5th cir agreeing that a corporation was the owner of income from product sales because inter alia checks were made payable to and delivered to the corporation and it had the choice either to collect the funds itself or to direct the payment thereof to its shareholders see also helvering v horst u s pincite the power to dispose_of income is the equivalent of ownership of it the exercise of that power to procure the payment of income to another is the enjoyment and hence the realization of the income by him who exercises it brc held significant control_over the cattle moreover the barnhart brothers caused brc to hold itself out to the public including the livestock auctions and other brokers buyers sellers and vendors as the legal entity that owned the cattle--either by its direct purchase of the livestock or by its right to sell them nothing in the record indicates that petitioners took any steps to make third parties aware that the cattle were not owned by the selling buying corporation brc petitioners argue that the barnhart brothers are synonymous with brc and that all the local vendors and buyers that they do business with understand that a business transaction with brc is actually a transaction with the barnhart brothers the barnhart brothers however chose to do business using a separate corporate entity they benefited from that choice eg limited_liability therefore they may not disregard the corporation whenever it is beneficial for them to do so see moline props u s pincite in considering all the evidence we are satisfied that the barnhart brothers sufficiently held brc out to others as the owner of the cattle during the years in issue and that brc had significant control over the cattle brc is therefore deemed to be the owner of the cattle for federal tax purposes and as a separate taxable entity is the taxpayer to whom the net losses that stemmed from those assets for its years in issue are attributable see helvering v horst u s pincite agency petitioners alternatively argue that the cattle operation losses are nonetheless attributable to the barnhart brothers as individuals because the corporation functioned only as their agent an exception to the separate taxable entity principle exists where a corporation serves as the agent of the taxpayers see commissioner v bollinger u s pincite generally if a corporation was merely the shareholders’ agent then income or expenses generated by the corporation’s assets would be income and expenses of the shareholders as principals id in 336_us_422 the supreme court concluded that three corporations that were wholly owned subsidiaries of another corporation were not really its agents the supreme court acknowledged however that there was such a thing as a true corporate agent of its owner-principal and set forth four indicia and two requirements of agency what are now known as the six national carbide factors whether the corporation operates in the name and for the account of the principal whether the corporation binds the principal by its actions whether the corporation transmits money received to the principal whether receipt of income is attributable to the services of employees of the principal and to assets belonging to the principal if the corporation is shown to be a true agent then its relations with its principal must not be dependent upon the fact that it is owned by the principal and its business_purpose must be the carrying on of the normal duties of an agent id pincite in commissioner v bollinger u s pincite the supreme court clarified its view of the national carbide factors by stating in any case we decline to parse the text of national carbide as though that were itself the governing statute as noted earlier it is uncontested that the law attributes tax consequences of property held by a genuine agent to the principal and we agree that it is reasonable for the commissioner to demand unequivocal evidence of genuineness in the corporation-shareholder context in order to prevent evasion of moline it seems to us that the genuineness of the agency relationship is adequately assured and tax-avoiding manipulation adequately avoided when the fact that the corporation is acting as agent for its shareholders with respect to a particular asset is set forth in a written_agreement at the time the asset is acquired the corporation functions as agent and not principal with respect to the asset for all purposes and the corporation is held out as the agent and not principal in all dealings with third parties relating to the asset this court has found that the indicia put forward in bollinger like that in national carbide are not dispositive requirements for agency status but rather factors which lead to the conclusion that agency status existed in any given case see advance homes inc v commissioner tcmemo_1990_302 59_tcm_906 concluding that bollinger does not require the existence of a written agency agreement we therefore consider factors addressed by the parties to determine whether brc was the agent of the barnhart brothers as initial support petitioners point to two cases jarvis v k e re one llc s w 3d tex app and cowell v indus accident comm’n of cal p 2d cal they assert that jarvis upheld the finding that a genuine agency relationship existed where the principals and agent through their course of conduct established a usual customary and authorized procedure pursuant to which the agent directly received funds and then disbursed those funds to the principals through a check drawn on the agent’s operating account the gross_receipts generated by the cattle operation were for the most part not transmitted from brc to the other petitioners receipts for sales of cattle sold by brc were deposited into the brc account brc then used those funds to pay monthly expenses and to reimburse the barnhart co account the barnhart brothers received only the excess of receipts over expenditures and then only because of their ownership of the corporation see nat’l carbide corp v commissioner u s pincite determining that money from a corporation was transmitted to the sole shareholder only because of ownership and not as a result of agency petitioners next argue that cowell is squarely on point with facts establishing that a corporation that managed a stock farm and ranch for the ranch’s joint owners--who were also the shareholders of the corporation--did so as their agent cowell however is not an agency law case but a california workers’ compensation case that primarily considered whether the joint owners of the farm and ranch along with the corporation were the employers of a deceased employee while the court in cowell agreed with the industrial accident commission’s determination that certain indicia pointed to an agency relationship it did so without applying or citing any law or authority that would be applicable in these cases as a source of general agency indicia the cowell case is understandably subordinate in authority to the subsequent supreme court cases national carbide and bollinger petitioners thus go on to address the national carbide factors first claiming that brc operates in the name and for the account of the barnhart brothers they reach this assertion primarily because ranch transactions and revenues were booked into the joint account billing system as receivables and payables in the barnhart brothers’ names these entries however do not show that brc acted as an agent in the name of the barnhart brothers as principals to the contrary the record shows that brc acted for its own account it incurred its own debts entered into its own contracts with third parties for the purchase of goods and services and bought and sold cattle in its own name--not as an agent petitioners allege that the barnhart brothers are liable for the expenses of the cattle operation and that any expenses_incurred by brc become their liability they offered no proof of this allegation referring only to questionable testimony and stipulations that the ranch expenses are booked to brc as receivables from the barnhart brothers with the latter paying any amount due to brc the barnhart brothers’ payment of invoices regarding brc does not establish that they were personally bound by brc’s actions or liable on its debts petitioners maintain that brc automatically transmits all the ranch income it receives to the barnhart brothers however as already discussed the gross_receipts generated by the cattle operation for the most part were not transmitted from brc to the other petitioners this factor does not weigh in favor of petitioners regarding the indicium of whether receipt of income is attributable to the services of employees of the principal and to assets belonging to the principal petitioners argue that brc’s receipt of income was attributable to the sale of cattle owned by the barnhart brothers we have determined that the cattle were or were held out to be assets of brc thus any cattle operation income that the barnhart brothers eventually received is not attributable to assets that they owned as principals or individuals petitioners make no correlation between the income from cattle sales and the services of the ranch employees ultimately none of the four indicia of agency considered in national carbide appears to be present petitioners also address the agency indicia raised in bollinger with respect to an agency agreement petitioner testified that when the barnhart brothers formed barnhart ranch company we made an oral agreement that it would act only as our agent it would provide the accounting functions that we talked about that it would own neither cattle nor any of the ranch lands that we were operating on this uncorroborated testimony is not persuasive especially in the light of petitioners’ insistence that brc was nothing more than an accounting device as there was no written_agreement and no proven oral agreement this factor also does not weigh in petitioners’ favor petitioners next argue that brc functioned as an agent and not a principal with respect to the cattle because t here is no evidence to the contrary brc however performed the nitty-gritty of the cattle operation and it acted as the controlling entity with respect to the cattle moreover any instructions that the barnhart brothers gave to brc regarding the cattle would most likely have been in their capacity as officers of brc and the record does not reflect otherwise thus brc did not serve as an agent with regard to the cattle winding up their bollinger analysis petitioners claim that brc was not held out as the principal in dealings with third parties relating to the cattle they assert that the employees on the ranch viewed the barnhart brothers and not brc as the owners of the cattle operation and that vendors who did business with the cattle operation knew that the barnhart brothers and not brc would honor any business obligation again it is unclear how the employees differentiated between the barnhart brothers’ acting as officers of brc and their acting on their own as principals additionally the record has several examples of how brc appeared to be the principal at auctions and with buyers sellers and vendors the one third-party vendor that appeared as a witness an insurance broker who sold policies to brc testified that he was not informed that brc was acting as an agent for the barnhart brothers nothing reliable in the record shows that brc was identified to any third parties as an agent just as nothing shows that the barnhart brothers were identified as its principals none of the agency indicia of bollinger is apparent lastly petitioners argue that brc and the barnhart brothers’ use of joint interest billing is per se evidence of an agency relationship they conclude that joint interest accounting is by definition based on the agency relationship between the owners of a business and the corporate entity that manages that business as authority they cite jimastowlo oil llc v commissioner tcmemo_2013_195 at for the proposition that a corporation engaging in joint interest accounting may accurately be described as the common agent of the coowners of each working_interest for the purpose of exploiting the appurtenant leasehold in the oil_and_gas context they also rely on the internal_revenue_manual irm for its recognition that a n agency relationship exists between the operator and the nonoperator when an oil_and_gas operator bills joint owners of a well for their share of the expenses irm pt date rev as irm pt see irs manual transmittal date petitioners’ reliance on these authorities is misplaced jimastowlo oil addresses joint ventures working interests in oil_and_gas leaseholds wherein joint interest billing was not used with respect to lease operating expenses--a situation not shown here jimastowlo oil llc v commissioner at the irm part is from the irm’s oil_and_gas handbook and addresses the working interests of joint owners that designate an operator who normally performs its core duties in accordance with an operating agreement--again not shown here irm pt both authorities speak to the oil_and_gas industry and their relevance with regard to the cattle operation is not apparent accordingly petitioners’ per se contention is unpersuasive the indicia of agency as posited by petitioners are not present in these cases we therefore need not address the two additional requirements of a true agent found in national carbide ultimately there is no reliable much less any unequivocal evidence that brc acted as the agent of the barnhart brothers see commissioner v bollinger u s pincite on brief petitioners recognize that they could have transferred the cattle business to an s_corporation or a limited_partnership with the same tax result and in reality they have realized this goal with the mcdermott-barnhart partnership for whatever reasons however the barnhart brothers chose to run brc not as a flowthrough entity but as a corporation petitioners cannot now escape the tax consequences of that choice no matter how bona_fide their motives or longstanding their arrangements nat’l carbide corp v commissioner u s pincite we sustain respondent’s adjustments to the returns of petitioner and karol ann barnhart and irvin barnhart for their respective tax years in issue in which they inappropriately reported income and expenses and the resulting net losses of brc in the event that the court reached this determination--that the cattle operation’s income and expenses are attributable only to brc for its years in issue--the parties anticipatorily stipulated as follows t he parties agree that the following amounts would be allocated from paul and irvin to barnhart ranch co as shown tax_year year ended year ended gross_receipts or sales from cattle operations expenses from cattle operations dollar_figure dollar_figure big_number big_number the parties also agree that barnhart ranch co would have net_operating_loss carryforward from the fiscal_year ending date to the fiscal_year ending date of dollar_figure in making this agreement respondent is not agreeing that petitioners have substantiated the expenses allowed by this agreement as that is not an issue in these cases these stipulated adjustments result in brc’s having no deficiencies and no penalties for its years in issue accordingly we consider penalties only with respect to petitioners other than brc sec_6662 penalties respondent determined sec_6662 penalties for the and tax years of both irvin barnhart and jointly petitioner and his wife under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate rule a higbee v commissioner t c pincite as grounds for the penalties respondent asserts that these petitioners had substantial understatements for both their and tax years and alternatively were negligent and disregarded rules and regulations for all years in issue sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on both grounds sec_1_6662-2 income_tax regs accord 132_tc_161 aff’d 408_fedappx_908 6th cir nevertheless we consider both grounds for imposition of the penalties substantial_understatement an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent has met the initial burden of production because our conclusions as to the deficiencies result in the following substantial understatements tax shown understatement tax shown understatement irvin barnhart dollar_figure dollar_figure dollar_figure dollar_figure petitioner karol ann barnhart big_number big_number big_number big_number the burden is on petitioners to prove that the penalties are inappropriate except in cases involving tax_shelters an understatement can be reduced by the portion of the understatement that is attributable to the tax treatment of an item that is supported by substantial_authority or for which there is a reasonable basis and adequate_disclosure see sec_6662 and c moreover the sec_6662 penalty will not be imposed with respect to any portion of the underpayment to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see also higbee v commissioner t c pincite authority for purposes of determining whether there is substantial_authority for a taxpayer’s treatment of an item includes the code regulations caselaw and certain irs administrative pronouncements sec_1_6662-4 income_tax regs in evaluating whether a taxpayer’s position regarding treatment of a particular item is supported by substantial_authority the weight of authorities in support of the taxpayer’s position must be substantial in relation to the weight of authorities supporting contrary positions id subdiv i the substantial_authority standard is objective and the taxpayer’s belief that there is substantial_authority for her or his position is irrelevant in determining whether there is substantial_authority see id petitioners’ tax treatment of the income and expenses of the cattle operation was to report those items and the resulting net losses on their returns and not the returns of brc to whom the income and expenses were attributable petitioners do not appear to articulate a substantial_authority argument other than referring to their reliance on prior audits which is also their argument for having acted with reasonable_cause and in good_faith as we address the prior audits below and as there appears to be no authority supporting the affected petitioners’ tax treatment we conclude that there is no supporting substantial_authority the determination of whether a taxpayer acted with reasonable_cause is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his or her proper income_tax_liability id accord 112_f3d_1258 5th cir aff’g in part rev’g in part tcmemo_1995_572 petitioners assert a defense based upon their reliance on the results of the prior irs audits of barnhart co in with regard to its return and irvin barnhart in with regard to his and returns they cite bangs v commissioner tcmemo_2006_83 slip op pincite for the premise that it is reasonable for taxpayers to believe deductions would be permitted where a previous irs audit did not require any change and de boer v commissioner tcmemo_1996_174 slip op pincite n for the proposition that a taxpayer’s return position was reasonable where he had received a no-change letter from the irs they contend that similarly it was reasonable for them to rely on the no-change determinations of the audits that impacted them a failure by the commissioner to disallow similar deductions in a prior year’s audit of a taxpayer’s return may be a factor to be considered with respect to the imposition of the accuracy-related_penalty see stewart v commissioner tcmemo_2002_199 slip op pincite sheehy v commissioner tcmemo_1996_334 slip op pincite the audit of barnhart co ’s return however was conducted with respect to a taxpayer other than petitioners and included other businesses along with the cattle operation while the evidence suggests that the cattle operation was more or less run in a traditional manner over the years they do not show that barnhart co and brc performed tax reporting in the same way the tax_return for barnhart co reflected approximately dollar_figure in total income with dollar_figure being from gross_receipts and deductions for salaries repairs rents depreciation advertising and other items totaling around dollar_figure by comparison brc’s returns for the years in issue reported no gross_receipts reported negligible income dollar_figure for and dollar_figure for and claimed minimal expense deductions dollar_figure for and dollar_figure for that were for bank service fees supplies and liability insurance cf stewart v commissioner slip op pincite determining that the taxpayers’ reliance on a no-change letter was unreasonable where they failed to show that facts in one tax_year were comparable to those that existed a decade later these notable differences in tax reporting have not been explained and undermine petitioners’ position the audit of irvin barnhart’s and returns actually considered the related returns of brc for those same periods the parties however did not provide any of those returns making it impossible to tell whether they are discordant with the respective returns for the years in issue similar to what was revealed above with the barnhart co return for these reasons we are unpersuaded that petitioners’ reliance on the two previous audits is reasonable additionally other more substantial determinants demonstrate that petitioners did not act with reasonable_cause and in good_faith as stated t he most important factor is the extent of the taxpayer’s effort to assess his or her proper liability in light of all the circumstances 808_f3d_657 5th cir quoting 568_f3d_537 5th cir for its affirmation of sec_1_6664-4 income_tax regs aff’g tcmemo_2014_227 we examine this factor along with a dditional c ircumstances that may indicate reasonable_cause and good_faith that include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 and reliance on the advice of a professional tax advisor if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id 152_f3d_450 5th cir alteration in original quoting reser v commissioner f 3d pincite aff’g in part vacating in part 108_tc_344 petitioners did not present any evidence that the barnhart brothers took appropriate steps to ensure that the federal tax reporting that they adopted for brc and themselves was correct--only that it was longstanding a different reporting method was used on the brc returns for the years in issue than had been used on the barnhart co return that is in the record when creating brc or at some point thereafter the barnhart brothers apparently made a decision to alter their reporting method thus removing income salaries and other business_expenses from the corporate return the record is silent as to what measures if any petitioners took to assess that they would reach their proper federal tax_liabilities through this method borowski testified that the accounting system was already in place before she was employed and no testimony was elicited regarding the barnhart brothers’ having asked her other employee-accountants or third-party tax professionals for their advice regarding the propriety of their federal tax reporting cf 558_fedappx_374 5th cir affirming the court’s judgment in sustaining a sec_6662 penalty where a well-educated experienced attorney-taxpayer had failed to seek the assistance of a tax professional yet prepared his own federal_income_tax returns wherein he had repeatedly disregarded the rules and regulations on reporting income and claiming deductions aff’g per curiam but remanding for recalculation of deficiencies and penalties tcmemo_2011_289 for the years in issue the barnhart brothers were shown to have been savvy businessmen with an established background of having created and participated in several types of entities that dealt with multiple kinds of businesses cf prudhomme v commissioner tcmemo_2008_83 slip op pincite sustaining a sec_6662 penalty where the taxpayers were found to be successful business people yet they did not make any effort to determine whether all items of income were included on the return aff’d per curiam 345_fedappx_6 5th cir the barnhart brothers were partners in the mcdermott-barnhart partnership running a similar cattle ranching enterprise but using a flowthrough entity for the desired tax result they had knowledge and experience sufficient enough that they should have recognized that they could have obtained the same tax result for their own cattle operation by transferring it to a subchapter_s_corporation or a partnership yet they did not do so and did not question how they achieved this flowthrough result using their subchapter_c_corporation petitioners have not shown any genuine attempt to assess their proper federal tax_liabilities for the years in issue and their position of relying on previous audits as their reason for their reporting in this manner is neither reasonable nor a good-faith effort on the basis of substantial_understatement we sustain the accuracy-related_penalties as to the affected petitioners’ and tax years and move on to deliberate the ground of negligence negligence sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard see sec_1_6662-3 and income_tax regs negligence is the lack of due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 citing marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and tcmemo_1964_299 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs once more the commissioner bears the burden of production sec_7491 in the light of the established separate-entity principle of moline properties respondent argues that petitioners other than brc negligently disregarded the barnhart brothers’ choice of corporate form for brc we agree that in reporting for themselves the income expenses and net losses of a subchapter_c_corporation for the years in issue--with no relationship of agency--petitioners other than brc acted negligently and disregarded the code respondent has met the burden of production petitioners advance no reasonable_cause other than their reliance on previous audits which we have determined to be lacking see eg 507_f3d_857 5th cir determining no clear error where the court upheld accuracy-related_penalties on the basis of negligence and the taxpayer failed to show reasonable_cause aff’g tcmemo_2005_250 we therefore sustain the accuracy-related_penalties on the basis of negligence for all years in issue with respect to petitioners other than brc we have considered other arguments of the parties but they are irrelevant unsupported by the record or by authority or otherwise without merit to reflect the foregoing and to give effect to the parties’ stipulated adjustments that result in no deficiency and no penalty for the tax_year in docket no decision in docket no will be entered under rule decisions in docket nos and will be entered for respondent
